Citation Nr: 0819827	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  03-18 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
prior to February 16, 2005 for service-connected degenerative 
joint disease of the lumbosacral spine.

2. Entitlement to service connection for asthma.

3. Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in Denver, 
Colorado (the RO).

Procedural history

The veteran served on active duty from June 1982 to August 
1982, from December 1982 to December 1986, and from March 
1988 to December 1988.

The September 2002 RO rating decision granted service 
connection for a low back disability and assigned a 10 
percent rating, effective August 14, 2000. The same decision 
denied service connection for asthma and allergic rhinitis. 
The veteran disagreed and timely appealed. 

In a March 2005 rating decision, the RO increased the 
assigned disability rating from 10 percent to 20 percent, 
effective February 16, 2005.

In September 2006, the veteran testified at a personal 
hearing which was chaired by the undersigned Veterans Law 
Judge at the RO. A transcript of the hearing has been 
associated with the veteran's claims folder.

At the September 2006 hearing, the veteran submitted a 
written notice that he intended to withdraw that part of his 
appeal relating to his entitlement to a disability rating in 
excess of 20 percent. The increased rating issue thus 
encompasses the matter of whether a rating in excess of 10 
percent may be assigned for the veteran's back disability 
from August 14, 2000 to February 16, 2005.

In January 2007 the Board remanded the veteran's case for 
additional procedural and evidentiary development.  A 
supplemental statement of the case (SSOC) was issued by the 
VA Appeals Management Center (AMC) in August 2007.  The case 
is once again before the Board. 

Issue not on appeal

In an October 2005 rating decision, the RO found that the 
veteran's urinary incontinence was not related to his 
service-connected degenerative joint disease of the 
lumbosacral spine.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  
That matter is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

Remanded issues

The issues of entitlement to service connection for asthma 
and allergic rhinitis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected lumbosacral spine disability 
is manifested predominately by limitation of motion.

2.  The evidence does not show that the veteran's service-
connected lumbosacral spine disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the service-connected degenerative joint disease 
of the lumbosacral spine prior to February 16, 2005 are not 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5292 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010,  5242 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

2.  The criteria for referral for increased disability rating 
for the lumbar spine disability on an extra-schedular basis 
are not met. 38 C.F.R. § 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Entitlement to a disability rating in excess of 10 percent 
prior to February 16, 2005 for service-connected degenerative 
joint disease of the lumbosacral spine.

The veteran seeks entitlement to a disability rating in 
excess of 10 percent prior to February 16, 2005 for service-
connected degenerative joint disease of the lumbosacral 
spine. As is discussed elsewhere in this decision, the issues 
of entitlement to service connection for asthma and allergic 
rhinitis are being remanded for additional development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In January 2007, the Board remanded the case to the AMC in 
order to provide the veteran with additional notice of the 
Veterans Claims Assistance Act of 2000 (VCAA) and to provide 
him with a VA examination.  The record reveals that the 
veteran was sent an additional VCAA notice letter on January 
10, 2007 and was provided a VA examination in April 2007.  
Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]. 

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the veteran was sent a VCAA notice 
letter on May 6, 2002, in conjunction with his then pending, 
and later granted, claim of entitlement to service connection 
for a back disability.  With respect to his claim of 
entitlement to an increased rating, a January 10, 2007 notice 
letter informed the veteran of what was required for a higher 
disability rating.

Crucially, the AMC informed the veteran of VA's duty to 
assist him in the development of his claim in the above-
referenced January 2007 letter, whereby the veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the veteran could complete to release private medical 
records to the VA.  

The January 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the January 2007 letter from the AMC 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the AMC or the RO.

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced January 2007 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the January 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice.  Specifically, since the veteran's 
claim was readjudicated in the August 2007 supplemental 
statement of the case (SSOC), following the issuance of the 
January 2007 letter, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. 
App. May 19, 2008) [where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to any downstream elements].  

The Board further notes that neither the veteran or his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA, in particular the 
distinction between the criteria for the assignment of 10 
percent and 20 percent disability ratings for his back 
disability.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, his VA outpatient 
medical records, his private medical records and provided him 
with a VA examination. 
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in September 2006 as detailed in the 
Introduction.
 
Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Specific rating criteria

Upon examination in June 2002 the VA examiner noted that the 
veteran had degenerative disc disease and degenerative joint 
disease of the lumbosacral spine with a limited range of 
motion.  As will be explained in greater detail below, the RO 
has rated the disability as arthritis of the lumbar spine.

The veteran's claim was filed in August 2000.  During the 
pendency of this appeal, the applicable rating criteria for 
the spine, found at 38 C.F.R. § 4.71a, were amended twice, 
effective September 23, 2002 and September 26, 2003.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  The veteran has been provided 
with the new regulatory criteria in the June 2003 statement 
of the case (SOC) and in the June 2004 SSOC.  Therefore, 
there is no prejudice to the veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so. See 
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

The veteran's service-connected lumbosacral spine disability 
is currently rated under Diagnostic Codes 5010 [arthritis due 
to trauma] and 5242 [degenerative arthritis of the spine], 
which involves rating under the General Rating Formula for 
Diseases and Injuries of the Spine.  He was previously rated 
under Diagnostic Codes 5010 and former Diagnostic Code 5292 
[limitation of lumbar spine motion].
After a review of the evidence pertaining to the veteran's 
service-connected lumbar spine disability, the Board believes 
that rating the veteran under these diagnostic codes is 
appropriate.    

The veteran's service-connected back disability has been 
rated under Diagnostic Code 5010, which specifies that 
arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis [Diagnostic Code 5003].   
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  Diagnostic 
Code 5003 specifies that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  In the absence of limitation of 
motion, a 10 percent rating may be assigned for arthritis 
with X-ray evidence of involvement of a major joint.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2007).  [For 
the purposes of rating disability from arthritis, VA 
regulations consider the lumbar vertebrae a group of minor 
joints, ratable on parity with major joints.  See 38 C.F.R. § 
4.45(f) (2007).]

Thus, Diagnostic Code 5003 allows for rating arthritis of the 
lumbar spine based on limitation of motion under former 
Diagnostic Code 5292 [limitation of lumbar spine motion] 
and/or under current Diagnostic Code 5242 [arthritis of the 
spine].  
With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2007).  

With respect to the rating criteria for intervertebral disc 
syndrome [former Diagnostic Code 5295 and current Diagnostic 
Code 5243], there is no medical evidence of a diagnosis of 
intervertebral disc syndrome.  Additionally, the veteran has 
been separately service connected for a neurological 
disability associated with his service-connected back 
disability: a 30 percent disability rating is in effect for 
partial peroneal nerve palsy under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8523-8521.  There is no medical evidence of 
any other neurological symptoms associated with the service-
connected back disability.  [As was discussed in the 
Introduction, an October 2005 rating decision found that the 
veteran's urinary incontinence was not related to his 
service-connected back disability.]  

Thus, the veteran's service-connected lumbosacral spine 
disability will be rated using former Diagnostic Code 5295 
and the current the General Rating Formula for Diseases and 
Injuries of the Spine.    

(i.) The former schedular criteria

Under former Diagnostic Code 5292 [limitation of motion, 
lumbar spine], a 10 percent evaluation is assigned for slight 
limitation of motion, a 20 percent evaluation is assigned for 
moderate limitation of motion, and a 40 percent evaluation is 
assigned for severe limitation of motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the VA Rating Schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2007).  The 
Board observes in passing that "slight" is defined as 
"small in amount or extent; not great or intense."  See 
Webster's New World Dictionary, Third College Edition (1988), 
1262.  "Moderate" is defined as "of average or medium 
quality, amount, scope, range, etc." Id at 871.

(ii.) The current schedular criteria

Effective September 26, 2003, the General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply. This formula encompasses 
current Diagnostic Code 5242 [degenerative arthritis of the 
spine].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2007).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2007). 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2007).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2007).

Analysis

The veteran's lumbosacral spine is currently rated as 10 
percent disabling from the date of service connection, August 
14, 2000, to February 16, 2005 and 20 percent disabling 
thereafter.  See Fenderson, supra.  The February 16, 2005 
date was chosen by the RO because that was the date of a VA 
examination which showed significantly decreased ranges of 
lumbar spine motion.  

The veteran, while not disagreeing with the current 20 
percent rating, alleges that his back symptomatology has 
remained consistent and is seeking the assignment of that 
rating back to the date of service connection.

Schedular rating

VA examination reports of record demonstrate the veteran's 
lumbar spine symptomatology consists mainly of limitation of 
motion of the lumbar spine with pain and discomfort.  As was 
discussed above, he is separately rated for partial peroneal 
nerve palsy secondary to his service-connected back 
disability.  Any lower extremity problems will not be 
considered in this decision.

(i.) The former schedular criteria

As discussed in the law and regulations section above, under 
former Diagnostic Code 5292, a 20 percent evaluation is 
assigned for moderate limitation of motion.  

The June 2003 VA examiner reported that the veteran's lumbar 
flexion was 98 degrees, extension was 25 degrees, lateral 
bending left was 20 degrees and 30 degrees right.  There is 
no other medical evidence of record that describes the 
veteran's range of motion prior to February 16, 2005.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 
4.71, Plate V (2005).  The findings in tabular form are as 
follows:
					
				June 2003		Normal

Forward flexion  		98 degrees		90 degrees
Extension			25 degrees 		30 degrees
Lateral bending		20 left, 30 right	30 degrees

After having given the matter careful consideration, the 
Board finds that the clinically demonstrated range of lumbar 
spine motion is best characterized as slight.  As discussed 
above, slight is generally taken to mean "small in amount or 
extent; not great".  During the June 2003 VA examination, 
the veteran's ranges of motion  for right lateral bending and 
forward flexion met or exceeded the normal range of motion 
(98 degrees versus the norm of 90 degrees for the former and 
30/30 for the latter.  Extension and lateral bending left 
were only diminished by 5 and 10 degrees respectively (25/30 
and 20/30).  Out of a possible combined 180 degree range of 
motion, the veteran displayed 173 degrees.  Significantly, no 
range of motion approached much less exceeded half of normal, 
which would be considered "moderate".  

There is no other evidence of record which suggests that 
moderate limitation of lumbar spine motion existed during the 
period in question.

By way of contrast, the February 2005 VA examination recorded 
the following 
ranges of lumbar spine motion.  
									Normal

Forward flexion 			55 degrees			90 degrees
Extension 				15 degrees			30 degree
Lateral bending			20 degrees bilaterally	30 degrees

These findings approximate moderate disability, as was 
recognized by the RO.

In short, a 10 percent disability rating is warranted for the 
veteran's degenerative joint disease of the lumbosacral spine 
prior to February 16, 2005 under the former rating criteria.  
The range of lumbar spine motion findings do not allow for an 
increased rating under former Diagnostic Code 5292.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 20 degree 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the evidence show forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

As noted above, the veteran's forward flexion of the 
thoracolumbar spine measured 98 degrees in June 2002.  His 
combined range of motion for the thoracolumbar spine measured 
173 degrees.  These measurements exceed the limitation of 
motion required to warrant a higher disability rating. 

With respect to the requirement that the veteran demonstrate 
muscle spasm or guarding severe enough to result in an 
abnormal gait, the June 2002 VA examiner noted that the 
veteran had a normal reciprocal gait but would walk with a 
limp while barefoot and begin to drag his left foot when he 
tires.  The examination report indicated that the veteran's 
altered gait and weakness of dorsiflexion of the foot was a 
result of partial left sided nerve palsy and not his service-
connected degenerative joint disease of the lumbosacral 
spine. 

Additionally, the medical evidence does not indicate that the 
veteran displayed abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

Accordingly, the veteran's service-connected lumbar spine 
disability does not warrant a 20 percent rating under the 
General Rating Formula for Diseases and Injuries of the spine 
prior to February 16, 2005.

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59. See DeLuca, supra.

The veteran has complained of back pain.  However, there is 
no evidence that such symptomatology warrants the assignment 
of additional disability.  The June 2002 VA examiner 
specifically stated that flare-ups and pain with repeated use 
would cause an additional 5-degree loss of lateral rotation 
left and right."  The examiner further stated that there is 
"no impaired endurance, no weakness [and] no 
incoordination."

Taking the veteran's decreased range of motion into account, 
his combined range of motion is 163 degrees.  As noted above, 
a combined range of motion of the thoracolumbar spine not 
greater than 120 degrees is required for a 20 percent 
disability rating under the current schedular criteria.  With 
respect to the former rating criteria, the addition of ten 
degrees of limited lateral rotation would still not 
approximate overall "moderate" limitation of motion, 
although left lateral bending alone would be 15/30, or 
moderate.

In short, even taking limitation of function due to pain into 
consideration, a 
10 percent disability rating is still warranted for the 
period in question. 

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the June 2003  
Statement of the Case and appears to have considered the 
regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
back condition.  Indeed, it does not appear from the record 
that he has been hospitalized for that disability at all.  

The veteran testified that he would miss work approximately 
one or two days a month due to his back disability.  See the 
September 2006 hearing transcript, page 7.  He has further 
stated that while at work he has been able to sit down and 
take breaks when needed.  Id. at 5.  Although the Board 
certainly has no reason to doubt the veteran's testimony 
there is no evidence that the veteran is occupationally 
impaired beyond the level contemplated in the assigned 
disability rating. There is nothing in the current evidence 
of record to indicate that the veteran's back disability 
causes any unusual employment impairment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is a recognition that industrial 
capabilities are impaired].

For these reasons, the Board has determined that referral of 
the veteran's service-connected disabilities for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Conclusion

As has been discussed above, the veteran's back disability 
rating is currently staged, with a 10 percent disability 
rating assigned from the date of service connection to 
February 15, 2005 and a 20 percent disability rating 
thereafter.  The veteran has contended that staged ratings 
are not appropriate and that his back disability should be 
rated as 20 percent disabling from the date of service 
connection.  However, as discussed above, the medical 
evidence indicates that a 10 percent disability was warranted 
from August 14, 2000 to February 15, 2005. 

In short, for the reasons stated above, the Board finds that 
the veteran is not entitled to an increased disability 
rating.


ORDER

Entitlement to a disability rating in excess of 10 percent 
prior to February 16, 2005 for service-connected degenerative 
joint disease of the lumbosacral spine is denied.


REMAND

2. Entitlement to service connection for asthma.

3. Entitlement to service connection for allergic rhinitis.

In its January 2007 remand, the Board noted that the veteran 
had not been provided notice of what the evidence must show 
to establish a direct service connection claim for asthma or 
allergic rhinitis.  The Board therefore instructed that the 
agency of original jurisdiction (AOJ) issue a corrective VCAA 
letter.  Special attention was to be provided to 38 C.F.R. 
§ 3.159(b) [addressing VA's duty to notify claimants of 
necessary information or evidence].  The January 2007 VCAA 
notice letter sent to the veteran did not address this.  
Because the January 2007 VCAA notice letter did not inform 
the veteran of the evidentiary requirements necessary to 
establish service connection, the AOJ failed to comply with 
the Board's remand instructions.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the AMC 
failed to comply with the Board's remand instructions, the 
case must be remanded so that this may be accomplished.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send the veteran a 
corrective VCAA notice which informs him 
of what the evidence must show to 
establish a direct service connection 
claim. 

2.  If it is warranted by the state of the 
record, VBA should then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


